                                                                                         DISTRICT OF OREGON
                                                                                              FILED
                                                                                            August 26, 2019
                                                                                      Clerk, U.S. Bankruptcy Court



Below is an order of the court.




                                                                        _______________________________________
                                                                                  PETER C. McKITTRICK
                                                                                  U.S. Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF OREGON

 In re                                                          Case No. 19-62584-pcm11
                                                                LEAD CASE
 NORPAC Foods, Inc., Hermiston Foods, LLC,
 and Quincy Foods, LLC,                                         (Jointly Administered with Case
                                                                Nos. 19-33102-pcm11 and
                              Debtors.                          19-33103-pcm11)

                                                                INTERIM ORDER GRANTING
                                                                DEBTORS’ MOTION FOR
                                                                AUTHORIZATION TO OBTAIN
                                                                SECURED CREDIT ON INTERIM
                                                                BASIS

         This matter came before the Court on August 26, 2019, upon Debtors' Motion for

 Interim and Orders Authorizing Debtors to Obtain Secured Credit [Case

 No. 19-62584-pcm11, ECF No. 21; Case No. 19-33102-pcm11, ECF No. 21; Case No.

 19-33103-pcm11, ECF No. 21] (the “Motion”) dated August 23, 2019, filed by Debtors

 (“Debtors”) in the above-captioned Chapter 11 case (the “Case” and, with the consolidated

 Chapter 11 cases of all Debtors, the “Cases”) pursuant to Sections 105, 361, 362, 363, 364

 and 507 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et. seq. (as amended, the

 “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy
 Page 1 of 19 -   INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                  AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                  BASIS
                                      Tonkon Torp LLP
                                      888 SW Fifth Avenue, Suite 1600
                                          Portland, Oregon 97204
                                               503-221-1440
                  Case 19-62584-pcm11                Doc 43             Filed 08/26/19
Procedure (the “Bankruptcy Rules”) and Rule 4001-1 of the Local Rules (the “Local Rules”)

of the United States Bankruptcy Court for the District of Oregon, requesting, among other

things entry of interim and final Orders (this “Order”):

       (i)       Authorizing Debtors to obtain secured postpetition financing on a super-

priority basis (the “DIP Facility”) subject only to the Carveout (defined herein), and the

Permitted Liens (as defined in the Credit Agreement (defined herein)); (ii) authorizing

Debtors to execute and enter into the Fourteenth Amendment to Credit Agreement (the

“Fourteenth Amendment”), which amends the Credit Agreement dated as of November 15,

2017, among Debtors, as borrowers (in such capacity, “Borrowers”), the guarantors from
time to time party thereto, and CoBank, ACB, a federally chartered instrumentality of the

United States (“CoBank”), both in its capacity as sole lender (when referenced solely in its

lender capacity, “Lender”) and in its capacity as administrative agent for Lenders (when

referenced solely in its administrative agent capacity, the “Administrative Agent”) (as

amended, including as amended by the Fourteenth Amendment, the “Credit Agreement”) (a

copy of which, incorporating all amendments (but excluding schedules and exhibits), has

been filed with the Court, is available on the Court’s website and is also available upon

request by contacting counsel for Debtors), and to perform such other and further acts as may

be required in connection with the Credit Agreement (as defined in the Credit Agreement);

       (ii)      Granting super-priority administrative expense claims to CoBank for the

postpetition financing payable from, and having recourse to all of the prepetition and

postpetition property of Debtors’ estates (the “Estates”) and all proceeds thereof (except for

avoidance actions and the proceeds of avoidance actions) subject only to the Carveout and

the valid, duly perfected, unavoidable preprepetition Permitted Liens, and granting liens for

the postpetition financing to CoBank in all Postpetition Collateral (defined herein) in

accordance with the Credit Agreement, and this Order;



Page 2 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                   AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                   BASIS
                                       Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                   Case 19-62584-pcm11                Doc 43             Filed 08/26/19
        (iii)    Scheduling a final hearing (the “Final Hearing”) to be held on September 10,

2019, to consider entry of an Order authorizing, among other things, Debtors to obtain

financing under the DIP Facility, the Credit Agreement, on a final basis (the “Order”);

        (iv)     A Hearing on the Motion having been held before the Court on August 26,

2019, to consider entry of this Interim Order, appearances being noted on the record, Debtors

and CoBank having agreed to the entry of this Interim Order, all objections to the Order

being resolved, overruled, or withdrawn, and after due deliberation and consideration and

sufficient cause appearing therefor; now, therefore,

        IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, THAT:
        1.       Jurisdiction; Petition Date

                 (a)    This Court has jurisdiction to hear this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(D), (K), (M), and

(O).

                 (b)    On August 22, 2019, Debtors filed their Chapter 11 petitions (the

“Petition Date”). Since the Petition Date, Debtors have remained in possession and control of

their assets as debtors-in-possession pursuant to Sections 1107 and 1108 of Title 11 of

Bankruptcy Code.

        2.       Disposition. The Motion is hereby granted, effective as of the date of the
filing of the Motion, on an interim basis on the terms set forth herein. Any objections to the

Motion or to the relief sought in the Motion have been resolved, withdrawn, or are hereby

overruled on the merits. This Order shall be valid, binding on all parties-in-interest and fully

effective on an interim basis upon entry by the Court.

        3.       Notice. The Interim Hearing with respect to the Motion was held pursuant to

the authorization of Bankruptcy Rule 4001(c)(2).




Page 3 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                   AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                   BASIS
                                        Tonkon Torp LLP
                                        888 SW Fifth Avenue, Suite 1600
                                            Portland, Oregon 97204
                                                 503-221-1440
                   Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
        4.       Debtors’ Stipulations Regarding Prepetition Indebtedness. In connection with

the Credit Agreement, the other Loan Documents, and this Order, Debtors acknowledge,

represent, stipulate, and agree (subject to paragraph 21 below) that:

                 (a)    The Administrative Agent, on behalf of Lenders (as defined in the

Credit Agreement), is the holder of a claim immediately prior to the filing of the petitions,

against Debtors in the approximate sum of $125,179,773.94 consisting of borrowings of

$123,226,611.31, accrued interest of $1,948,564.12, accrued fees of $4,598.51, plus all other

costs, fees and obligations owing, including, without limitation, all costs and expenses of

administration, collection and enforcement incurred by the Administrative Agent prior to the

Petition Date (the “Prepetition Indebtedness”). To the extent permitted under Section 506(b)

of the Bankruptcy Code, CoBank is also entitled to interest accrued after commencement of

the Cases and the reasonable fees, costs and charges referred to in Section 506(b).

                 (b)    The Prepetition Indebtedness is evidenced by, without limitation,

(i) the Credit Agreement; (ii) outstanding principal obligations of no less than $36,621,623.99

pursuant to a Term Loan Note dated November 15, 2017, by the Borrowers in favor of

CoBank; (iii) outstanding principal obligations of no less than $82,500,000.00 pursuant to a

Revolving Note dated November 15, 2017, by the Borrowers in favor of CoBank; (iv) no less

than $800,000 in Letter of Credit Obligations (as defined in the Credit Agreement);

(v) outstanding principal obligations of no less than $4,104,987.32 on all Swing Line Loans

made under the Loan Documents; (vi) and by certain other documents relating to the

foregoing, including the Loan Documents.

                 (c)    Payment of the Prepetition Indebtedness is absolutely and

unconditionally due and payable, without defense, offset, or counterclaim, and Debtors waive

and release (i) any right to object to the allowance of, and any defense with respect to, the

Prepetition Indebtedness; and (ii) any right to contest the priority, perfection or validity of the

liens securing such Prepetition Indebtedness.

Page 4 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                   AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                   BASIS
                                        Tonkon Torp LLP
                                        888 SW Fifth Avenue, Suite 1600
                                            Portland, Oregon 97204
                                                 503-221-1440
                   Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
                 (d)     Pursuant to Section 552(b) of the Bankruptcy Code and the Loan

Documents, including, without limitation, a Security Agreement dated as of November 15,

2017 among Borrowers and the Administrative Agent and certain Mortgages (as defined in

the Credit Agreement) entered into by Borrowers prior to the Petition Date, the Prepetition

Indebtedness is secured by a security interest and lien in substantially all of Debtors’ real and

personal property, whether now owned or existing or hereafter acquired or arising, including,

without limitation, all accounts, chattel paper and electronic chattel paper, deposit accounts,

documents, equipment, general intangibles, goods, instruments, investment property,

intellectual property rights, inventory, letter of credit rights, letters of credit, together with all
substitutions and replacements for and products of any of the foregoing, the proceeds of any

and all of the foregoing and all proceeds and products of such collateral security acquired by

the Estates after the commencement of the Cases (such collateral security, proceeds and

products are to the extent valid, enforceable, secured, perfected and unavoidable: herein called

the “Prepetition Collateral”).

         5.      Findings Regarding the DIP Facility Based on the Record at the Hearing

                 (a)     It is necessary for Debtors to obtain postpetition financing for a period

of time and in an amount which would allow Debtors to continue to operate as a going

concern, to enable Debtors to continue to operate their cooperative, to pay employees, and to
preserve the value of their assets. An immediate need exists for Debtors to obtain further

credit from CoBank. Without such funds Debtors will not be able to continue the operation of

their business and to pay their employees, and reorganization, including a Specified Sale (as

defined herein) may become impossible.

                 (b)     CoBank has indicated a willingness to extend postpetition secured

credit under the terms and conditions of this Order and the Credit Agreement. Debtors are

unable to obtain financing on terms more favorable than terms offered by CoBank under the

Credit Agreement and are unable to obtain adequate unsecured credit allowable under

Page 5 of 19 -      INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                    AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                    BASIS
                                          Tonkon Torp LLP
                                         888 SW Fifth Avenue, Suite 1600
                                             Portland, Oregon 97204
                                                  503-221-1440
                    Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
Section 503(b)(1) of the Bankruptcy Code as an administrative expense. Debtors are also

unable to obtain secured credit under Section 364(c) and (d) of the Bankruptcy Code on terms

more favorable than those set forth in the Credit Agreement.

                 (c)    The terms of the Credit Agreement are fair and reasonable, were

negotiated by the parties at arm’s length and in good faith and are the best available to

Debtors under present market conditions and Debtors’ financial circumstances. Based on the

foregoing, any credit extended under the Credit Agreement by CoBank is extended in good

faith, as that term is used in Section 364(e) of the Bankruptcy Code.

                 (d)    Debtors, in order to satisfy their need for postpetition financing, as
determined in the exercise of their sound business judgment, desire the Court to enter this

Order. Entry of this Order is necessary to prevent irreparable harm to Debtors, including the

harm that would result from the disruption of Debtors’ business, will increase the possibilities

for a successful reorganization, including a Specified Sale, as a going concern, and is in the

best interest of Debtors’ Estates. Absent entry of this Order, Debtors’ Estates will be

immediately and irreparably harmed. Consummation of the DIP Facility is in the best interest

of Debtors’ Estates.

        6.       Authorization of the DIP Facility and Fourteenth Amendment

                 (a)    Borrowers are authorized to enter into the DIP Facility and the
Fourteenth Amendment and to incur postpetition debt under the DIP Facility pursuant to the

terms of the Credit Agreement and this Order; provided, however, that the release granted in

the Fourteenth Amendment shall not be effective pending the Final Hearing. To the extent of

any conflict between this Order and the Fourteenth Amendment, this Order shall govern.

                 (b)    In accordance with the terms of this Order and the Credit Agreement,

the DIP Facility shall be used to (i) fund the working capital requirements and other financing

needs of Debtors during the pendency of the Cases, (ii) pay other costs and expenses of the

administration of the Case, and (iii) pay fees and expenses (including, without limitation,

Page 6 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                   AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                   BASIS
                                        Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                   Case 19-62584-pcm11                Doc 43             Filed 08/26/19
attorney’s fees and advisory fees owed to CoBank , including, without limitation, reasonable

fees and expenses incurred prior to the commencement of the Case). Use of funds shall

further be consistent with the Budget attached hereto as Exhibit 1, which may be amended
from time to time by delivery of a revised and updated Budget by Debtors to CoBank and

which shall be effective and become the Budget referred to herein only upon written approval

of such amended Budget by CoBank in its reasonable discretion. Compliance with the Budget

shall be determined as follows: actual Net Cash Flow as reported by Wednesday of each week

and calculated as of Friday of the immediately preceding week for the four-week period then

ending shall not be less than 85% of Net Cash Flow forecasted for such four-week period as
set forth in the Budget then in effect. The DIP Facility shall not be used to pay any fees or

expenses incurred at any time in connection with the filing or prosecution of any action which

seeks to invalidate, challenge, dispute, avoid, subordinate or otherwise impair the claims of

the Administrative Agent or any Lenders, or any liens or priorities in favor of the

Administrative Agent (on behalf of Lenders), or which seeks to recover on any claims against

or transfers made to the Administrative Agent or any Lenders; provided, however, that the

Committee may investigate the liens, security interests, and claims of the Administrative

Agent and Lenders.

                 (c)    Subject to the Local Rules, any and all fees and expenses paid or

required to be paid in connection with the Credit Agreement shall be paid by Debtors as

detailed therein.

                 (d)    Debtors are hereby authorized and directed to pay the DIP Facility Fee

(as defined in the Fourteenth Amendment) in accordance with Section 2.7(b) of the Credit

Agreement.

                 (e)    In furtherance of the foregoing and without further approval of the

Court, Debtors are authorized and directed on an interim basis to perform all acts, to make,

execute and deliver all instruments and documents (including the execution or recordation of

Page 7 of 19 -      INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                    AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                    BASIS
                                       Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                    Case 19-62584-pcm11               Doc 43             Filed 08/26/19
security agreements, mortgages and financing statements) that may be required or necessary

(including necessary by reason of request by CoBank) for Debtors’ performance under the

Credit Agreement or this Order.

                 (f)      Upon satisfaction of the conditions precedent set forth in the Credit

Agreement and the entry of this Order, obligations, agreements and covenants of Debtors

under the Credit Agreement shall be valid and binding and enforceable against Debtors under

the terms of the Credit Agreement and this Order. Subject to paragraph 21 below, no

payment, advance, financial accommodation, transfer, or grant of security under the Credit

Agreement or this Order shall be voidable or recoverable under the Bankruptcy Code or under
any applicable law (including Section 502(d) of the Bankruptcy Code), or subject to any

defense, reduction, setoff, recoupment or counterclaim.

        7.       DIP Facility Advances; Effective Date

                 (a)      Revolving advances made under the DIP Facility from and after the

DIP Facility Effective Date (defined herein) until the DIP Facility Maturity Date (defined

herein) shall be governed by the terms and conditions of the Credit Agreement and this Order,

including, without limitation, the terms and conditions governing the applicable interest rates.

The “DIP Facility Maturity Date” shall mean the earliest of (i) October 31, 2019, (ii) the

closing of a sale of all or substantially all of the assets of Debtors pursuant to a sale under
Section 363 of the Bankruptcy Code (a “Specified Sale,” as further defined in the Credit

Agreement), or (iii) the effective date of a confirmed plan under Section 1129 of the

Bankruptcy Code. The “Postpetition Indebtedness” shall be all Obligations (as such term is

defined in the Credit Agreement) arising subsequent to the Petition Date, including

postpetition interest. The “DIP Facility Effective Date” shall be the date upon which the

Court enters this Order.

                 (b)      CoBank shall not be required to extend credit under the DIP Facility

unless and until CoBank and its legal counsel are satisfied that: (i) the conditions precedent

Page 8 of 19 -         INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                       AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                       BASIS
                                         Tonkon Torp LLP
                                         888 SW Fifth Avenue, Suite 1600
                                             Portland, Oregon 97204
                                                  503-221-1440
                       Case 19-62584-pcm11              Doc 43             Filed 08/26/19
for such credit extensions set forth in the Credit Agreement have been met; and (ii) no Event

of Default under this Order has occurred.

        8.       Postpetition Indebtedness; Liens and Priority

                 (a)    The Postpetition Indebtedness shall be:

                        (i)     allowable under Section 503(b)(1) of the Code as an

administrative expense with priority pursuant to the provisions of Section 364(c)(1) of the

Code over all other administrative expenses of the kind specified in Section 503(b) or

Section 507(b) of the Code and all other expenses and claims, subject only to the Carveout;

provided however, such claims shall not extend to the avoidance actions and the proceeds

thereof under Sections 544, 547, 548, 549 and 553 of the Bankruptcy Code (the “Avoidance

Actions”);

                        (ii)    secured by (and the Administrative Agent (on behalf of

Lenders) is hereby granted) a security interest in and lien on all present and future property of

the Estates, including both real and personal property, whether now owned or existing or

hereafter acquired or arising by the Estates, including specifically and without limitation (but

specifically excluding the Avoidance Actions): (A) all of the Estates’ now owned or existing

or hereafter acquired or arising accounts, chattel paper and electronic chattel paper, deposit

accounts, documents, equipment, general intangibles, goods, instruments, investment

property, intellectual property rights, inventory, letter of credit rights, letters of credit, and

any items in any lockbox account; together with (i) all substitutions and replacements for and

products of any of the foregoing; (ii) in the case of all goods, all accessions; (iii) all

accessories, attachments, parts, and repairs now or hereafter attached or affixed to or used in

connection with any goods; (iv) all warehouse receipts, bills of lading and other documents

of title now or hereafter covering any of the foregoing; (v) all collateral subject to the lien of

any security document in favor of the Administrative Agent; (vi) any money, or other assets

of Debtors that may or hereafter come into possession, custody or control of the

Page 9 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                   AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                   BASIS
                                         Tonkon Torp LLP
                                        888 SW Fifth Avenue, Suite 1600
                                            Portland, Oregon 97204
                                                 503-221-1440
                   Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
Administrative Agent or any Lenders; (vii) proceeds of any and all of the foregoing; (viii)

books and records of Debtors, including all mail or electronic mail addressed to Debtors;

(ix) all of the foregoing, whether now owned or existing or hereafter acquired or arising or in

which Debtors now have or hereafter acquire any rights; and (x) all proceeds and products of

such collateral security acquired by the Estates, (B) the Prepetition Collateral, (C) all real

estate of the Estates; provided, however, that no lien shall attach directly to any of Debtors’

leasehold interests, but shall only attach to the proceeds of the sale or disposition of such

lease, unless (i) expressly permitted by the terms of that lease, or (ii) Debtors have consent of

the applicable landlord to grant the Administrative Agent a lien or deed of trust on such
leasehold, and (D) all proceeds, products, rents, issues and profits of all of the foregoing (all

herein referred to as the “Postpetition Collateral”), which lien and security interest shall have

priority over all other liens, claims and expenses in Debtors’ Cases except with respect to the

(i) Carveout, (ii) all other valid, duly perfected, unavoidable Permitted Liens, and (iii) valid

beneficiaries of assets subject to a trust arising under PACA (as defined in the Credit

Agreement). The liens and security interests granted above to secure payment of the

Postpetition Indebtedness shall be valid and enforceable regardless of whether the Court

determines that some or all of the security interests and liens held by the Administrative

Agent in the Prepetition Collateral are unenforceable for any reason.

            9.    Perfection of CoBank Liens. Entry of this Order automatically perfects the

liens granted by paragraph 8 of this Order.

            10.   CoBank; Use of Collateral; Adequate Protection; Application of Funds

                  (a)    Any cash collateral of Lenders used by Debtors since the

commencement of Debtors’ Cases shall constitute Postpetition Indebtedness under the DIP

Facility.




Page 10 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                        Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                    Case 19-62584-pcm11               Doc 43             Filed 08/26/19
                (b)      Any use of cash collateral shall be treated as a simultaneous reduction

of Prepetition Indebtedness and an increase in Postpetition Indebtedness, in each case by the

amount of such use of cash collateral.

                (c)      Debtors’ use of CoBank’s cash collateral as of any week shall not

exceed the aggregate amount of operating and non-operating disbursements permitted for such

week as set forth in the Budget.

                (d)      Debtors shall account for all cash proceeds (and cash equivalents) of

Collateral, and such accounting shall be applied to the Prepetition Indebtedness and the

Postpetition Indebtedness as provided in the Credit Agreement.
                (e)      Absent manifest error, application of funds by CoBank to the

reduction of the Prepetition Indebtedness or the Postpetition Indebtedness shall be final.

Nothing shall impair the validity of such application or such security interest or lien, subject

to paragraph 21 below.

        11.     Events of Default. The Events of Default contained in the Credit Agreement

(as amended by the Fourteenth Amendment) are hereby approved and incorporated herein by

reference. For the avoidance of doubt, the failure of Debtors to meet any of the Milestones

included as Affirmative Covenants in the Credit Agrement (each as defined in the Credit

Agreement), shall be Events of Default. Such Milestones include:
                (a)      As contained in Section 6.14(b) of the Credit Agreement, by

September 27, 2019, the Bankruptcy Court shall have entered an order or orders approving

bidding procedures for the Specified Sale, which such order or orders shall be in form and

substance acceptable to the Administrative Agent in its sole discretion;

                (b)      As contained in Section 6.14(c) of the Credit Agreement, by

October 28, 2019, the Bankruptcy Court shall have entered orders approving the sale of all or

substantially all of the assets of Borrowers, on such terms acceptable to the Administrative



Page 11 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                         Tonkon Torp LLP
                                         888 SW Fifth Avenue, Suite 1600
                                             Portland, Oregon 97204
                                                  503-221-1440
                   Case 19-62584-pcm11                  Doc 43             Filed 08/26/19
Agent in its sole discretion which orders shall be in form and substance acceptable to the

Administrative Agent in its sole discretion; and

                (c)     As contained in Section 6.14(c) of the Credit Agreement, by

October 31, 2019, the transactions contemplated in the Specified Sale Order shall have been

consummated.

        For the further avoidance of doubt, the failure of Debtors to comply with all Negative

Covenants in the Credit Agreement (each as defined in the Credit Agreement), shall be

Events of Default, including but not limited to new Section 7.19 of the Credit Agreement

which provides:
                (a)     Borrowers will not seek any debtor-in-possession financing (other than

the financing provided under [the Credit] Agreement) until (a) all Prepetition Letters of Credit

have been terminated, cash collateralized in an amount equal to 105% of the aggregate face

amount of such Prepetition Letters of Credit, or supported by one or more letters of credit

naming the Administrative Agent as beneficiary with terms and conditions (and issued by one

or more financial institutions) acceptable to the Administrative Agent in its sole discretion,

(b) all other Obligations (other than contingent indemnification obligations) at any time owing

by Borrowers to the Administrative Agent or any Lender have been paid in full in cash and

(c) all commitments of Lenders under the Loan Documents (including, without limitation,

under the DIP Facility) have been terminated.

                (b)     Borrowers shall not open any new deposit, securities or commodity

accounts, except (i) accounts maintained with the Administrative Agent or (ii) deposit

accounts maintained with other financial institutions so long as such account is subject to a

first-priority perfected Lien in favor of the Administrative Agent and Borrowers have

delivered to the Administrative Agent a fully-executed deposit account control agreement in

form and substance acceptable to the Administrative Agent.



Page 12 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                       Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                   Case 19-62584-pcm11                Doc 43             Filed 08/26/19
                (c)     Without the prior written consent of the Administrative Agent, no

proceeds of the DIP Facility shall be used in a manner or for a purpose other than in

accordance with the Budget and this Agreement.

                (d)     Borrowers shall not grant any new Liens in favor of any Person (other

than the Administrative Agent and Lenders) on any of the Collateral or Postpetition

Collateral, nor seek to prime any Lien of the Administrative Agent or Lenders on any of the

Collateral or the Postpetition Collateral.

        12.     Remedies. Upon the occurrence of an Event of Default:

                (a)     CoBank and the other Lenders may refuse to make revolving

advances; and

                (b)     the Administrative Agent shall be entitled to relief from the automatic

stay to enforce its rights and remedies under this Interim Order, the Credit Agreement, the

Loan Documents and any applicable law upon filing an affidavit (the “Affidavit”) with the

Court certifying the occurrence of an Event of Default. Contemporaneously with such filing,

(i) the Administrative Agent shall serve a copy of the Affidavit upon Debtors, the Committee

and the U.S. Trustee’s Office, and (ii) the Administrative Agent may request an expedited

hearing regarding relief from the automatic stay, which such hearing may be scheduled within

four business days of the filing of the Affidavit. Debtors, the Committee and the Office of the
U.S. Trustee shall be entitled to file a response to the Affidavit with the Court, but such

response must be limited to whether an Event of Default has occurred that has not been cured.

Such response shall be served on counsel to the Administrative Agent. If Debtors, the

Committee, and the Office of the United States Trustee fail to file such a response, the Court

may enter an order terminating the automatic stay.

        13.     Application of Proceeds Upon Sale. Upon the consummation of a Specified
Sale or a sale of any of Debtors’ assets and the entry of the Specified Sale Order by the

Court, all proceeds from such sale shall immediately be turned over to CoBank to be applied

Page 13 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                        Tonkon Torp LLP
                                        888 SW Fifth Avenue, Suite 1600
                                            Portland, Oregon 97204
                                                 503-221-1440
                   Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
to the outstanding amounts owing in accordance with the Loan Documents pursuant to

Section 2.13 of the Credit Agreement.

       14.     No Marshaling. In no event shall CoBank be subject to the equitable doctrine

of marshaling or any similar doctrine.

       15.     Retention of Counsel and Consultants; Costs and Expenses. CoBank is

authorized to retain such counsel and consultants (including financial consultants and

investment bankers) as CoBank may determine from time to time in its reasonable discretion.

Payment of reasonable fees and expenses incurred by CoBank in connection with the Loan

Documents, the Cases, and all matters related to any of the foregoing, including, without

limitation, all fees and disbursements of legal counsel of CoBank, all fees and disbursements

of consultants to CoBank (including financial consultants), all appraisal fees, all title costs or

fees, filing fees, mortgage registry tax, recording and other out-of-pocket expenses incurred

by CoBank shall be paid by Debtors pursuant to the terms of the Credit Agreement, subject

to the procedures set forth in the Local Rules.

       16.     Allowance for Improvements made by the Estates. In consideration of

Debtors’ use of the Collateral in accordance with the Loan Documents, and in view of the

effect of such use, the “equities of the case” exception in section 552 shall not apply with

respect to the Collateral.
       17.     Successors and Assigns. Except as otherwise stated herein, the provisions of

this Interim Order shall be binding upon all persons and entities and shall inure to the benefit

of CoBank, Debtors and their respective successors and assigns, including, without

limitation, any subsequent Chapter 11 or Chapter 7 trustee.

       18.     Carveout for United States Trustee Fees and Professional Fees. Subject to the

terms and conditions contained in this paragraph 18, all prepetition and postpetition claims

(whether secured or unsecured) of CoBank, including CoBank’s super-priority administrative

expense claim, are subordinate to the Carveout (as defined below). As used herein, the term

Page 14 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                       Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                  Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
“Carveout” shall mean unpaid amounts payable pursuant to 28 U.S.C. § 1930(a)(6) and fees

payable to the clerk of the Court; and Administrative Expenses for fees and expenses of

attorneys and financial advisors employed by Debtors and the Committee (including allowed

expenses of the members of such statutory committees) pursuant to Sections 327 and 1103 of

the Bankruptcy Code (i) which were provided for in the Budget and incurred prior to an

Event of Default but not yet paid; and (ii) an aggregate amount not to exceed $300,000 for

reasonable fees and expenses incurred following a Postpetition Event of Default; but

specifically excluding any success, completion or similar fees. The Carveout shall exclude

any fees and expenses incurred in connection with the assertion or joinder in any claim,
counterclaim, action, proceeding, application, motion, objection, defenses or other contested

matter, the purpose of which is to seek any order, judgment, determination or similar relief

invalidating, setting aside, avoiding, subordinating, or otherwise adversely affecting

CoBank’s claims against the Estates (including the Prepetition Indebtedness, the Postpetition

Indebtedness, and CoBank’s liens on the Collateral) each a Challenge (as defined herein).

       19.     Stay; Modification. No subsequent stay, modification, termination, failure to

extend the term, or vacation of this Order shall affect, limit or modify the validity, priority or

enforceability of any liability of Debtors under the Credit Agreement, or any lien or security

interest granted to CoBank under such documents. All credit extended under the Credit
Agreement is made in reliance on this Order, and, except as set forth below, the obligations

incurred by Debtors to CoBank under the Credit Agreement cannot be subordinated, lose

superpriority status, or be deprived of the benefit of the senior liens granted to CoBank, by

any subsequent order in Debtors’ Chapter 11 Cases or converted Chapter 7 cases. The

provisions of this Order dealing with the liability of Debtors under the Credit Agreement

shall not be modified or superseded by any order confirming a plan of reorganization

(including the use of the cram-down provisions of section 1129(b) of the Code) in Debtors’

Cases. If any party shall appeal any order approving the DIP Facility or shall successfully

Page 15 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                       Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                  Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
challenge the validity, perfection, or priority of any pre-petition liens in favor of the

Administrative Agent (on behalf of Lenders), Lenders may terminate their commitment to

fund any DIP Advances (as defined in the Credit Agreement) and stop funding any DIP

Advances upon written notice to Debtors.
       20.     Preservation of Rights Under This Order. The provisions of this Order and

any actions taken pursuant hereto shall survive entry of any order which may be entered

(a) converting Debtors’ Cases to Chapter 7 cases, (b) confirming or consummating any plan

of reorganization of Debtors or (c) dismissing Debtors’ Cases or any subsequent Chapter 7

cases pursuant to Sections 303, 305, or 1112 of the Bankruptcy Code, and the terms and

provisions of this Order as well as the priorities in payment, liens, and security interests

granted pursuant to this Order and the Credit Agreement shall continue in this or any

superseding case under the Bankruptcy Code, and such priorities in payment, liens and

security interests shall maintain their priority as provided by this Order until all Obligations

are indefeasibly paid and satisfied.

       21.     Challenge of Claim or Lien. The acknowledgements and admissions of

Debtors in paragraph 4 of hereof shall be binding on their Estates and all parties in interest,

including, without limitation, any Committee, unless the Committee or other party in interest

has filed an adversary proceeding or contested matter challenging any such
acknowledgements or admissions (each a “Challenge”), no later than October 17, 2019

subject to extension or written consent of CoBank and the Committee or order of the court

for cause. If no such adversary proceeding or contested matter is timely commenced as of

such date, the Prepetition Indebtedness of CoBank shall constitute allowed secured claims,

not subject to objection or subordination and otherwise unavoidable, and the pre-petition

liens of CoBank on the Prepetition Collateral shall be deemed legal, valid, binding, perfected,

not subject to defense, counterclaim, offset of any kind, or subordination, and otherwise



Page 16 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                        Tonkon Torp LLP
                                       888 SW Fifth Avenue, Suite 1600
                                           Portland, Oregon 97204
                                                503-221-1440
                  Case 19-62584-pcm11                 Doc 43             Filed 08/26/19
unavoidable except with respect to the value of the Prepetition Collateral which may be

challenged at any time in the Cases without regard to the limitations of this paragraph.

       22.     Disgorgement; Recharacterization. Any and all payments made to CoBank

pursuant to this Order including, but not limited to principal, interest, fees, and expenses,

shall be subject to disgorgement and/or recharacterization (for example, a payment of interest

may be recharacterized to pay down principal) upon a successful Challenge.

       23.     Right to Credit Bid. The right of CoBank to credit bid the obligations owed to

CoBank by Debtors (pursuant to Section 363(k) of the Bankruptcy Code), in whole or in part,

in connection with any sale or disposition of assets in the Cases (including in connection with

a plan of reorganization for which confirmation is sought under Section 1129(b)(2)(A)(i)) is

hereby expressly reserved and preserved by this Order.

       24.     Amendments and Modifications. Debtors and CoBank may enter into any

non-material amendments or modifications to the Credit Agreement without notice or a

hearing or further order of this Court; provided, however, that any such modifications shall

be filed with the Court and shall not be adverse to Debtors or their Estates.

       25.     Invoicing. Following entry of this Interim Order and continuing thereafter for

so long as the Obligations are outstanding, CoBank is authorized to issue invoices to Debtors

regarding the Obligations and any related fees, expenses, and interest in accordance with
CoBank’s prior pre-petition practice, such issuances shall not be deemed to be in violation

Section 362 of the Bankruptcy Code. Payments will be in accordance with the terms of this

Order and Local Bankruptcy Rule 2016-1.

       26.     Order Governs. Except as otherwise specifically provided in this Order, in

the event of a conflict between the provisions of this Order, the Motion, and the Loan

Documents, the provisions of this Order shall govern.




Page 17 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                       Tonkon Torp LLP
                                      888 SW Fifth Avenue, Suite 1600
                                          Portland, Oregon 97204
                                               503-221-1440
                  Case 19-62584-pcm11                Doc 43             Filed 08/26/19
        27.    Final Hearing. The final hearing on approval of the DIP Facility is scheduled

for September 10, 2019 at 1:30 p.m. prevailing Pacific time in Courtroom No. 4 of the United

States Bankruptcy Court, 1050 SW Sixth Avenue, Portland, Oregon.

        28.    Notice of Final Hearing; Objections to Entry of Final Order. The Debtor shall

mail copies of this Interim Order (which shall constitute adequate notice of the Final

Hearing, including notice that Debtors will seek at the Final Hearing a waiver of rights under

Section 506(c) of the Bankruptcy Code) within three business days from the date of entry of

this Interim Order to the parties that received notice of the Interim Hearing, any other party

that has filed a request for notices with the Court, to the Office of the United States Trustee

and to counsel for any Committee that may be appointed in the Case. Any party in interest

objecting to the relief sought in the Final Order shall submit any such objection in writing

and file and serve such objection so as to be received no later than September 5, 2019, at

4:00 p.m. prevailing Pacific time on the following:

               (a)     Tonkon Torp LLP; 1600 Pioneer Tower; 888 SW Fifth Avenue;

Portland, Oregon 97204; Attention: Albert Kennedy; Albert.Kennedy@tonkon.com;

               (b)     Faegre Baker Daniels, LLP, 2200 Wells Fargo Center, 90 South

Seventh Street, Minneapolis, Minnesota 55402; Attention: Michael Stewart and Breia

Schleuss; Michael.Stewart@Faegrebd.com; Breia.Schleuss@Faegrebd.com;;

               (c)     Miller Nash Graham & Dunn LLP, 3400 U.S. Bancorp Tower, 111

S.W. Fifth Avenue, Portland, Oregon 97204; Attention: Teresa Pearson;

Teresa.Pearson@MillerNash.com;

               (d)     Office of the United States Trustee for the District of Oregon.

                                                  ###




Page 18 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                       Tonkon Torp LLP
                                      888 SW Fifth Avenue, Suite 1600
                                          Portland, Oregon 97204
                                               503-221-1440
                  Case 19-62584-pcm11                Doc 43             Filed 08/26/19
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Albert N. Kennedy
   Albert N. Kennedy, OSB NO. 821429
   Timothy J. Conway, OSB No. 851752
   Michael W. Fletcher, OSB No. 010448
   Ava L. Schoen, OSB No. 044072
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:       al.kennedy@tonkon.com
                 tim.conway@tonkon.com
                 michael.fletcher@tonkon.com
                 ava.schoen@tonkon.com
   Attorneys for Debtors

cc:      List of Interested Parties
009684/00004/10295443v2




Page 19 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR
                AUTHORIZATION TO OBTAIN SECURED CREDIT ON INTERIM
                BASIS
                                      Tonkon Torp LLP
                                      888 SW Fifth Avenue, Suite 1600
                                          Portland, Oregon 97204
                                               503-221-1440
                      Case 19-62584-pcm11            Doc 43             Filed 08/26/19
EXHIBIT 1 TO
  ORDER
               Budget




Case 19-62584-pcm11   Doc 43   Filed 08/26/19
NORPAC Foods, Inc.
DIP Budget Forecast
($s in 000s)
                                                   1          2          3          4          5          6          7           8           9          10         11         12          13      13 Week
                                                8/23/19    8/30/19    9/6/19     9/13/19    9/20/19    9/27/19    10/4/19    10/11/19    10/18/19    10/25/19    11/1/19    11/8/19    11/15/19     Total

 Total Net Sales                                 $6,452     $6,130     $4,521     $4,521     $4,521     $4,759     $7,923     $7,923      $7,923      $7,923      $7,316          –          –     $69,912

 Receipts
  Accounts Receivable Collections                 4,899      4,805      3,925      5,090      5,930      6,060      5,252      4,990       5,025       6,157       8,153          –          –     $60,285
  Estimated Asset Sale Proceeds                       –          –          –          –          –          –          –          –           –           –     154,312          –          –    $154,312
   Total                                          4,899      4,805      3,925      5,090      5,930      6,060      5,252      4,990       5,025       6,157     162,465          –          –     214,597

 Operating Disbursements
  Salaried Payroll and Related Taxes                597          –        597          –        597          –        597          –         597           –         597      4,200         20      $7,799
  Hourly & Seasonal Labor                         2,000      1,010      1,621        817      1,515        939      1,440        746       1,486         766       1,367      1,400          –     $15,105
  Workers Compensation Payouts                       15         15         15         15         15         15         15         15          15          15          15          –          –        $165
  Grower Payables                                   471        465        465      3,153      1,025        248        248      1,259       2,512         282         282          –          –     $10,411
  Payroll Related Insurance & Benefits              300        300      1,200        300        300        300          –      1,200         300         300         300      1,200          –      $6,000
  Ingredients                                       500      1,154      1,154      1,154      1,154      1,154      1,154      1,154       1,154       1,154       1,154          –          –     $12,038
  Broker                                              –          –        316          –          –          –        261          –           –           –         330          –          –        $908
  Utilities                                           –          –        163        325        325        325        190        190         190         190         190          –          –      $2,088
  Insurance                                         100          –          –        225          –          –          –          –         225           –           –          –          –        $550
  Freight                                           577        577        577        577        577        577        577        577         577         577         577          –          –      $6,346
  Storage                                           500          –        500        500      1,200          –        500        500       1,200           –         500          –          –      $5,400
  Packaging                                         516        516        381        381        381        381        634        634         634         634         585          –          –      $5,676
  Selling & Marketing                                25        115        115        115        115        115        115        115         115         115         115          –          –      $1,179
  Other                                             300        520        600        600        600        600        520        520         520         520         400        260        260      $6,220
    Total                                         5,900      4,673      7,703      8,161      7,804      4,655      6,251      6,910       9,524       4,552       6,412      7,060        280      79,884
 Net Cash Flow from Operations                   (1,001)       132     (3,778)    (3,070)    (1,874)     1,405       (998)     (1,920)     (4,499)     1,605     156,053     (7,060)      (280)    134,713

 Non-Operating / Restructuring Disbursements
  Professional / UST Fees                           733          –         50          –        205          –        200          –            –        962           –        150          –      $2,300
  Insurance - Transaction Related                     –          –          –          –          –          –          –          –            –        500           –          –          –        $500
  Utility Deposits                                    –          –          –      1,150          –          –          –          –            –          –           –          –          –      $1,150
  Other Legal                                         –          –          –          –          –          –          –          –            –          –           –          –          –           –
  Accounting                                          –          –          –         34          –          –          –         34            –          –           –          –         34        $101
  DIP Fees                                            –        150          –          –          –          –          –          –            –          –         150          –          –        $300
  CoBank Loan Interest                                –          –          –          –          –          –      3,441          –            –          –       1,288          –          –      $4,729
 Net CF before Borrowing                         (1,734)       (18)    (3,828)    (4,254)    (2,079)     1,405     (4,639)     (1,954)     (4,499)       143     154,615     (7,210)      (314)    125,633

  CoBank DIP Facility Draw / (Repayment)              –      6,323      7,753      9,345      8,009      4,655      9,891       6,944       9,524       6,014    (68,457)         –          –           $0
  CoBank Pre-Petition Loan Draw / (Repayment)        93    (11,547)    (3,925)    (5,090)    (5,930)    (6,060)    (5,252)     (4,990)     (5,025)     (6,157)   (70,046)         –          –    ($124,022)
 Net Change in Cash                              (1,641)    (5,242)         –          –          –          –          –           –           –           –     16,112     (7,210)      (314)       1,611


 Cash Account
 Beginning Balance                               $8,384     $6,742     $1,500     $1,500     $1,500     $1,500     $1,500     $1,500      $1,500      $1,500      $1,500    $17,612    $10,402       $6,742
  Cash Collections                                4,899      4,805      3,925      5,090      5,930      6,060      5,252      4,990       5,025       6,157     162,465          –          –      209,698
  CoBank DIP Facility Draw / (Repayment)             93    (11,547)    (3,925)    (5,090)    (5,930)    (6,060)    (5,252)    (4,990)     (5,025)     (6,157)    (70,046)         –          –     (124,022)
  CoBank Pre-Petition Loan Draw / (Repayment)         –      6,323      7,753      9,345      8,009      4,655      9,891      6,944       9,524       6,014     (68,457)         –          –            0
  Cash Disbursements                             (6,633)    (4,823)    (7,753)    (9,345)    (8,009)    (4,655)    (9,891)    (6,944)     (9,524)     (6,014)     (7,850)    (7,210)      (314)     (82,331)
 Ending Balance                                  $6,742     $1,500     $1,500     $1,500     $1,500     $1,500     $1,500     $1,500      $1,500      $1,500     $17,612    $10,402    $10,088      $10,088

 CoBank Facility Availability                         –    $20,324    $16,496    $12,242    $10,163    $11,568     $6,929     $4,975        $476        $619           –          –          –
 Liquidity (Cash + Avail.)                        6,742     21,824     17,996     13,742     11,663     13,068      8,429      6,475       1,976       2,119      17,612     10,402     10,088
 memo:
  Professional fee accrual                            –      ($855)     ($674)     ($443)     ($437)     ($251)      ($70)      $111        $292       ($249)       ($81)       $86       $227
  (net of est. retainer balances)

                                                                                                                                                                                                   Exhibit 1
                                                                      Case 19-62584-pcm111 of Doc
                                                                                              3   43                         Filed 08/26/19                                                           1 of 3   8/22/2019
NORPAC Foods, Inc
DIP Budget Forecast

 SUMMARY OF ASSUMPTIONS

 Overview
     - DIP Budget forecast assumes Chapter 11 filing on 8/22 with signed APA for the sale of substantially all assets
     - Assumes asset sale transaction close 10/31/19
     - Assumed Cash Proceeds at close based on terms of signed APA (with closing adjustment based on projected Inventory and Grower Payable levels)
       - $149.5M (less $10M holdback), plus projected inventory adjustment, less proj. Grower Payables balance, plus 50% of AR balance (assumed $25m, conservative)

 DIP Facility Structure & Terms:

   Facility Structure                        - Assumes structured as gradual/creeping roll-up:
                                               - Incremental $15M in committed availability (in addition to existing $87.5M pre-petition commitment)
                                               - Initial excess cash and all post-petition cash collections paydown the pre-petition Revolving Credit Facility balance
                                               - Cash advanced in amounts sufficient to fund projected weekly disbursements and maintain a minimum cash balance of $1.5M
                                                 - Total facility balance not to exceed $102.5M ($87.3M Pre-Petition RCF Balance + $15M Incremental DIP Commitment)

   DIP Fees & Interest                       - 15.25% interest rate on balance of all post-petition advances (Prime Rate + 9.75%)
                                             - 1% Upfront Fee ($150k)
                                             - 1% Exit Fee ($150k)
                                             - 0.375% unused commitment fee

 Receipts:

   Sales                                    Base Forecast - Sales and allowances and discounts are based on FY2019 actual results with no growth. Interpacker sales have been adjusted upwards
                                            due to sales to Simplot, while industrial sales have been adjusted downwards by 25% as compared to FY19 to reflect lost sales to competitors who
                                            offered 90 - 120 day terms. Pack revenue has been removed and freight and storage revenue is the same as it was in FY2019.

                                             - Assuming 5% reduction to base sales forecast in first four weeks post filing for potential business disruption related to the Chapter 11 filing

   Collections                              Collections are based on average days sales outstanding of 30 days, except for Retail (3 weeks to collect) and Export and Industrial (6 weeks to collect)
                                            - Assuming slower collections in the first four weeks post-filing (10% reduction); catching up over the following six weeks

 Operating Disbursements:

   Salaried Payroll                         Based on current run rate; Includes an assumed $500k in key employee retention bonuses paid following the asset sale close
                                            - Assumes 2 weeks of accrued payroll paid out week following close
                                            - Assumes $2.5M in accrued vacation paid out week following close

   Hourly & Seasonal Labor                  Based on FY 2019 run-rate for same time period, adjusted for Quincy and Hermiston being paid bi-weekly
                                            - Assumes accrued payroll paid out week following close (2 weeks at Quincy/Hermiston, 1 week at Norpac)

   Workers Comp Payouts                     Continued funding post-petition at current run-rate

   Grower Payables                          Based on detailed Latest Crop Year 2019 projections. No payments for Crop Year 2018

   Payroll Related Insurance & Benefits     Current run-rate

   Seed                                     No seed purchases in projection period




                                                                                                                                                                                                        Exhibit 1
                                                                                                                 2 of 3                                                                                             8/22/2019
                                                                          Case 19-62584-pcm11                        Doc 43           Filed 08/26/19                                                       2 of 3
NORPAC Foods, Inc
DIP Budget Forecast

  SUMMARY OF ASSUMPTIONS

(Cont'd)

    Ingredients                           Forecast based on FY2019 run-rate far same time period

    Broker                                1% of sales (historical average)

    Utilities                             Based on FY2019 run-rate for same time period

    Insurance                             Projected payment schedule

    Freight                               Based on FY2019 run-rate for same time period

    Storage                               Run Rate; Approximately ~$2.2M per month

    Packaging                             Based on FY2019 run-rate for same time period

    Selling & Marketing                   Based on FY2019 run-rate for same time period

    Other                                 Based on FY2019 run-rate for same time period

  Non-Operating / Restructuring Disbursements

    Professional / UST Fees               Based on fee estimates for each professional; Paid monthly, with 20% holdback on Debtor Counsel and UCC professionals

    Insurance - Transaction Related       Assumed $500k for extended product liability coverage, paid week prior to transaction close

    Utility Deposits                      Assumes $1.2M, based one-month run rate

    Accounting                            Management estimate based on past experience

    DIP Fees & Interest                   As stated above: $15M incremental facility; 15.25% rate; 1% up-front fee, 1% exit fee, 0.375% unused commitment fee
                                          - All Post-Petition Draws
                                          - DIP interest paid only on portion of total CoBank balance (DIP + Pre-Petition RCF) which exceeds $87.5M

    Pre-Petition Loan Interest            11% annual interest (Prime rate + 5.5%), paid quarterly; 1-month (October) accrued interest payoff included week of transaction close (11/1)




                                                                                                                                                                                         Exhibit 1
                                                                                                            3 of 3                                                                                   8/22/2019
                                                                       Case 19-62584-pcm11                      Doc 43          Filed 08/26/19                                              3 of 3
